Blandford, Justice.
The plaintiff in error was indicted for murder, found guilty, and sentenced to suffer death. He made a motion for new trial on many grounds, and the court overruled this motion ; whereupon he excepted, and this is here assigned as error.
1. The'clerk at the trial furnished counsel a list of the names of the persons on the array, some of whom were described by the initial letters of their given names. The counsel for the accused challenged these persons as not being on the list of persons selected by the jury commissioners, on the list filed in the clerk’s office; but it appears that the full names of the jurors were written out on the jury lists. The court overruled this objection, and we think he did right. Any other ruling would have been contrary to law. No reason is necessary to be stated in support of this ruling. This includes the first, second and third grounds in the motion for new trial.
2. The 4th ground of error is, that the court held Brice Webb to be a competent juror, he having answered the question that, as to his mind being perfectly impartial between the state and the accused, “ that he could not say it was,” but when told he must answer the question yes or no, he answered, “it was.”
We do not think that there is. any thing in this ground *751of the motion. When the juror was required to make a direct response to the question, he qualified himself, and the court did not err as trior in holding him qualified. This was a collateral issue, and it is doubtful whether the same is the subject of review; but at all events there was no error. Dumas vs. The State, 65 Ga., 472 ; 68 Id., 687 ; 63 Id., 600.
The charges and instructions of the court as to’ justifiable homicide, murder and malice, as in the amended motion for new trial complained of, are not erroneous. These chargesare in accordance with the Code
This case is a fearful one of murder, if the evidence submitted on the trial is true. There is no element in the case but murder, and the charges by the court as to voluntary manslaughter and justifiable homicide were so much favor shown by the court to the accused. If the evidence be true, then there was nothing in the case but murder. The court could well have hypothesized the facts as testified to by the witnesses, arid have stated to the jury, -'‘if these facts have been proved to your satisfaction, the defendant is guilty, otherwise he is not.”
Judgment affirmed.